Bliss, J.
(dissenting). The question raised on this appeal and before the Industrial Board below was whether the employment of decedent, a justice of the peace for the town of Russia, by that same town, was legal so as to form the basis for an award to his widow and child of death benefits under the Workmen’s Compensation Law.
The relation of employer and employee is contractual and must exist or there can be no award under the Workmen’s Compensation Law. A void contract of employment will not sustain such an award.
In the instant case there could be no valid contract of employment. A public officer may not be interested in any contract with the municipality of which he is an officer. Such contract *705was void under the common law. Apropos of this subject our court has said: “ The illegality of such contracts does not depend upon statutory enactments, they are illegal at common law. It is contrary to good morals and public policy to permit municipal officers of any kind to enter into contractual relations with the municipality of which they are officers. And this principle applies with particular force to members of a board like a board of supervisors, which not only makes the contract but subsequently audits the bill.” (Beebe v. Supervisors of Sullivan County, 64 Hun, 377; affd. on opinion below, 142 N. Y. 631. See, also, 2 McQuillin on Municipal Corporations [2d ed.], p. 211, § 531; 6 Wilhston on Contracts [Rev. ed.], p. 4895, § 1735.)
In addition to such contracts being void at common law it has been made a crime by statute for public officers to voluntarily become individually interested in certain of such contracts. (Penal Law, § 1868.) This is not a case of illegal employment or one which is voidable only. It is a contract which was wholly void and no rights may spring therefrom.
The award should be reversed and the claim dismissed.
Schenck, J., concurs.
Award affirmed, with costs to the State Industrial Board.